Citation Nr: 0524793	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran entitlement to service 
connection for a respiratory disability.  He subsequently 
initiated and perfected an appeal of this determination.  In 
August 2005 the veteran testified before the undersigned 
Veterans Law Judge.  That same month, the Board granted the 
veteran's motion to advance his claim on the Board's docket.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  Competent evidence has not been presented indicating the 
veteran's current respiratory disabilities were incurred 
during military service.  Service and post-service medical 
records provide only evidence against this claim.  


CONCLUSION OF LAW

The criteria for the award of service connection for a 
respiratory disability have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for a 
respiratory disability.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2004).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records confirm he was without 
respiratory abnormality on examination and acceptance into 
military service in August 1949.  On hospitalization for an 
unrelated disability in May 1951, loud and coarse rales were 
noted in both the veteran's lungs.  A chest X-ray was 
negative.  In June 1951, the veteran sought treatment for a 
respiratory disorder diagnosed as bronchiectasis.  His 
reported symptoms included coughing and increased sputum 
production.  His diagnosis was changed to bronchitis, 
chronic, in July 1951.  Thereafter, he had a normal recovery.  
A July 1952 chest X-ray was negative for abnormality.  His 
April 1953 service separation medical examination recorded no 
respiratory abnormalities.  A concurrent chest X-ray was 
negative.  The service medical records, as a whole, provides 
evidence against this claim. 

Subsequent to service, the veteran underwent a VA general 
medical examination in October 1958.  A chest X-ray was 
negative, and the examining physician noted "no lung disease 
found."  This testing provides more evidence against this 
claim.        

More recently, the veteran has submitted private medical 
treatment records confirming current diagnoses of chronic 
obstructive pulmonary disease and emphysema many years after 
service.  These medical diagnoses of a current respiratory 
disability are uncontroverted in the record, and are thus 
accepted by the Board.  Therefore, the remaining question 
before the Board is whether any current respiratory 
disability was incurred during military service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In support of his claim, the veteran has submitted several 
medical opinion statements from G.R.A., M.D.  In a November 
1999 letter, Dr. A. stated he had treated the veteran for 
various disabilities since the late 1950's.  He also noted 
that the veteran was treated for pleurisy and bronchitis 
during military service and "has suffered from chronic 
bronchitis and chronic obstructive pulmonary disease since 
that time."  Dr. A. provided no further explanation or basis 
for his opinion.  In a February 2002 statement Dr. A. stated 
he had treated the veteran since 1957 for chronic emphysema 
first established in 1951, during military service.  This 
disability has progressed in severity since that time.  

In a February 2003 statement Dr. A. indicated that he was 
retired from medical practice and no longer had copies of the 
veteran's treatment records.  Finally, in a March 2005 
statement, Dr. A. again affirmed his opinion that the 
veteran's current respiratory disabilities were incurred 
during military service.  

In August 2000, the veteran was afforded VA respiratory 
examination in order to determine the etiology of his current 
respiratory disabilities.  The VA examining physician 
reviewed the claims file and physically examined the veteran 
as part of the evaluation.  The veteran's 40+ year history of 
cigarette use was noted.  The doctor confirmed a current 
diagnosis of chronic obstructive pulmonary disease, and found 
there existed "no relationship whatsoever between his 
service illness and his ongoing respiratory problems."  
While the veteran was diagnosed with both pleurisy and 
bronchitis during military service, both these disabilities 
were acute and transitory at the time and "readily 
resolved."  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against the veteran's 
claim for service connection for a respiratory disability.  
While the veteran did develop a respiratory disorder during 
military service, this disorder resolved prior to service 
separation.  Although the veteran has presented medical 
opinion evidence from Dr. G.R.A., for the reasons to be 
discussed below, the Board finds it to be of limited 
probative value.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  As noted above, the credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In reviewing medical evidence, the Board is 
"certainly free to discount the credibility of [a] 
physician's statement."  Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).  Finally, the probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

In the present case, the Board notes that Dr. A. began 
treating the veteran in approximately 1957, several years 
after his service separation.  Thus, the doctor had no 
personal knowledge of the veteran's respiratory disabilities 
and treatment during service.  Additionally, at no time did 
the doctor indicate he had reviewed the veteran's service 
medical records.  Without having either examined the veteran 
during military service or reviewing the service medical 
records, Dr. A.'s opinion regarding the onset of the 
veteran's respiratory complaints is inherently speculative.  
See also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical 
opinion premised on unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described).

The Board also notes that the doctor failed to discuss 
relevant post-service medical evidence, such as the October 
1958 VA medical examination and chest X-ray, which found no 
evidence of a current lung disorder.  Finally, Dr. A. failed 
to discuss or even note the veteran's extensive post-service 
nicotine dependence.  In light of these facts, the Board 
finds Dr. A's opinion statements to be of limited probative 
value.  

In contrast, in August 2000 when the veteran was physically 
examined by a VA physician and his service medical records 
were reviewed, the VA examiner found no evidence that the 
veteran's emphysema and chronic obstructive pulmonary disease 
were incurred during military service.  Rather, these 
disabilities were linked to the veteran's post-service 
cigarette use.  This opinion is consistent with other private 
medical treatment records, such as a February 2002 letter 
from T.P.P., M.D., which linked the veteran's respiratory 
disabilities to his cigarette use.  Overall, the Board finds 
this medical evidence more complete and thus more probative 
to the issue before the Board.  Because the preponderance of 
the evidence is therefore against the veteran's claim, 
service connection for a respiratory disability must be 
denied.  

The veteran has himself alleged that his current respiratory 
disabilities of chronic obstructive pulmonary disease and 
emphysema were incurred during military service.  However, he 
is shown to be a layperson, without specialized medical 
training, and as such, his opinions regarding medical matters 
are not binding on the Board.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992);  see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Thus, the 
veteran's personal opinion that the disability at issue began 
in service or that it is otherwise related to service is not 
a sufficient basis for awarding service connection. 

In conclusion, the preponderance of the evidence is against 
the award of service connection for a respiratory disability, 
as no such current disability was incurred during active 
military service.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

Veterans Claims Assistance Act of 2000

The Board notes that prior to the initiation of this claim, 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and the November 2004 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  

The veteran has reported that he receives medical care at the 
VA medical center in Philadelphia, PA, and these records were 
obtained.  Private medical records have been obtained, as 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded a recent VA medical examination in conjunction 
with his claim; for these reasons, his appeal is ready to be 
considered on the merits.  

The Board has also considered the Court holding in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in May 2001, 
subsequent to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in January 
2005, in light of the additional development performed 
subsequent to May 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App.  103 (2005).  


ORDER

Entitlement to service connection for a respiratory 
disability is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


